DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 10 is objected to because of the following informalities:
“the dielectric metal spacer” in lines 2-3 should be “the dielectric material spacer.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US PG-Pub No.: 2017/0323925 A1, hereinafter, “Schneider”) in view of Danesh et al. (US PG-Pub No.: 2018/0198047 A1, hereinafter, “Danesh”).
Regarding claim 1, Schneider discloses a light emitting device (see Schneider, FIG. 30B) comprising:
a first light emitting diode (30B, FIG. 30B) configured to emit light at a first peak wavelength (blue, ¶ [0069]);
a second light emitting diode (30G, FIG. 30B) configured to emit light at a second peak wavelength (green, ¶ [0069]) that is different from the first peak wavelength (blue); and
a third light emitting diode (30R, FIG. 30B), including, from bottom to top, a lower electrode (26, ¶ [0095]), a light emitting material portion (561-563, FIG. 30B), and an upper electrode (137, ¶ [0095]), wherein the third light emitting diode (30R) is 
a pattern definition layer (190, FIG. 30B) that covers at least a portion of the light emitting material portion (561-563) and includes an opening (opening for 192, FIG. 30B) over the light emitting material portion (561-563, FIG. 30B).
Schneider is silent in the same embodiment that the light emitting material portion is an organic light emitting material portion; and the pattern definition layer comprises an opaque material.
However, Schneider discloses in another embodiment (FIG. 14) that a third light emitting diode (30R), includes, from bottom to top, a lower electrode (410, ¶ [0104]), an organic light emitting material portion (420, ¶ [0104]), and an upper electrode (430, ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Schneider’s light emitting material portion organic, since it is an alternative design shown by Schneider (¶ [0104]). 
Schneider is silent regarding that the pattern definition layer (190, FIG. 30B) comprising an opaque material.
Danesh, however, discloses a light emitting device (see Danesh, FIG. 15), comprising a pattern definition layer (50+82+60, FIG. 15) comprising an opaque material (50+82; 50 comprising PBO and 82 comprising copper are opaque materials, ¶¶ [0088] and [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Schneider’s pattern definition layer 

Regarding claim 2, Schneider in view of Danesh discloses the light emitting device of Claim 1, wherein the pattern definition layer comprises a dielectric material spacer (Danesh’s 60, see statement above regarding claim 1 and Danesh’ ¶ [0080]) that laterally surrounds and contacts all sidewalls of the organic light emitting material portion (Schneider’s 50R replaced with organic 420; FIG. 30B).
Note: the reason of obviousness to combine teachings from Schneider and Danesh has been given above regarding claim 1; therefore, it will not be repeated hereinafter.

Regarding claim 3, Schneider in view of Danesh discloses the light emitting device of Claim 2, wherein the upper electrode (Schneider’s 137 replaced with 430; Schneider, FIGs. 14 and 30B) contacts an entirety of a top surface of the organic light emitting material portion (Schneider’s 50R replaced with organic 420, FIGs. 14 and 30B).

Regarding claim 5, Schneider in view of Danesh discloses the light emitting device of Claim 2, wherein the pattern definition layer (Danesh’s 50+82+60) comprises a reflective material spacer (82, ¶ [0088]) that contacts, and laterally surrounds, the dielectric material spacer (60; Danesh, FIG. 15).

claim 6, Schneider in view of Danesh discloses the light emitting device of Claim 2, wherein the upper electrode (to meet the claim limitation, the upper electrode including Danesh’s 82) contacts a top surface of the dielectric material spacer (60, Danesh’s FIG. 15 and Schneider’s FIG. 30B).

Regarding claim 7, Schneider in view of Danesh discloses the light emitting device of Claim 1, wherein the pattern definition layer (Danesh’s 50+82+60) comprises an opaque metal capping line (82) that overlies a peripheral portion of the upper electrode (Schneider’s 137) and includes an opening (opening for Schneider’s 192) that overlies a center portion of the upper electrode (137, FIG. 30B).

Regarding claim 8, Schneider in view of Danesh discloses the light emitting device of Claim 7, wherein the capping line (to meet this limitation, the capping line is Danesh’s 84/86, ¶ [0091]) is located entirely above a horizontal plane including a top surface of the upper electrode (Schneider’s 137, FIG. 30B).

Regarding claim 9, Schneider in view of Danesh discloses the light emitting device of Claim 7, wherein the pattern definition layer further comprises a dielectric material spacer (Danesh’s 60, see statement above regarding claim 1 and Danesh’ ¶ [0080]) that laterally surrounds and contacts all sidewalls of the organic light emitting material portion (Schneider’s 50R replaced with organic 420; FIG. 30B).

claim 10, Schneider in view of Danesh discloses the light emitting device of Claim 9, wherein the capping line (Danesh’s 82) extends below a horizontal plane including a bottom surface of the upper electrode (Schneider’s 137) and laterally surrounds the dielectric metal spacer (60, Danesh’s FIG. 15).

Regarding claim 11, Schneider in view of Danesh discloses the light emitting device of Claim 1, wherein the pattern definition layer (190 replaced with Danesh’s 50+82+60) overlies a peripheral portion of the upper electrode (137) and includes an opening (opening for 192) that overlies a center portion of the upper electrode (137; Schneider, FIG. 30B).

Regarding claim 12, Schneider in view of Danesh discloses the light emitting device of Claim 1, wherein the lower electrode (Schneider’s 410 in FIG. 14) and the organic light emitting material portion (420) have vertically coincident sidewalls, and wherein the upper electrode (137) comprises an optically transparent material (Schneider, ¶ [0095]).

Regarding claim 13, Schneider in view of Danesh discloses the light emitting device of Claim 1, wherein: the third peak wavelength (red) of the third light emitting diode (30R) is in a red spectral range (FIG. 30B); the first light emitting diode (30B) includes a first-type inorganic active region (561; Schneider, ¶ [0123]); and the second light emitting diode (30G) includes a second-type inorganic active region (562) having a 

Regarding claim 14, Schneider in view of Danesh discloses the light emitting device of Claim 1, wherein the first (30B), second (30G) and third (30R) light emitting diodes comprise subpixels of a pixel of a direct view display device (FIGs. 19 and 30B and ¶ [0002]).

Regarding claim 15, Schneider discloses a method of forming a light emitting device (see Schneider, FIGs. 19-30B), comprising:
forming a first light emitting diode (30B, FIG. 30B) configured to emit light at a first peak wavelength (blue, ¶ [0069]);
forming a second light emitting diode (30G, FIG. 30B) configured to emit light at a second peak wavelength (green, ¶ [0069]) that is different from the first peak wavelength (blue); and
forming a third light emitting diode (30R, FIG. 30B) which includes, from bottom to top, a lower electrode (26, ¶ [0095]), a light emitting material portion (561-563, FIG. 30B), wherein the third light emitting diode (30R) is configured to emit light at a third peak wavelength (red) that is different from the first and second peak wavelengths (blue and green),
wherein forming the third light emitting diode (30R) comprises forming a pattern definition layer (190, FIG. 30B) that covers at least a portion of the light emitting material 
Schneider is silent in the same embodiment that the light emitting material portion is an organic light emitting material portion; and the pattern definition layer comprises an opaque material.
However, Schneider discloses in another embodiment (FIG. 14) that a third light emitting diode (30R), includes, from bottom to top, a lower electrode (410, ¶ [0104]), an organic light emitting material portion (420, ¶ [0104]), and an upper electrode (430, ¶ [0104]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Schneider’s light emitting material portion organic, since it is an alternative design shown by Schneider (¶ [0104]). 
Schneider is silent regarding that the pattern definition layer (190, FIG. 30B) comprising an opaque material.
Danesh, however, discloses a light emitting device (see Danesh, FIG. 15), comprising a pattern definition layer (50+82+60, FIG. 15) comprising an opaque material (50+82; 50 comprising PBO and 82 comprising copper are opaque materials, ¶¶ [0088] and [0103]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form Schneider’s pattern definition layer with a multilayer comprising an opaque material, as taught by Danesh, in order to reflect the light and also decrease cross-talk noise.

claim 16, Schneider in view of Danesh discloses the method of Claim 15, wherein the pattern definition layer comprises a dielectric material spacer (Danesh’s 60, see statement above regarding claim 1 and Danesh’ ¶ [0080]) that is formed directly on all sidewalls of the organic light emitting material portion (Schneider’s 50R replaced with organic 420; FIG. 30B).
Note: the reason of obviousness to combine teachings from Schneider and Danesh has been given above regarding claim 15; therefore, it will not be repeated hereinafter.

Regarding claim 17, Schneider in view of Danesh discloses the method of Claim 16, wherein the dielectric material spacer (to meet the claim limitation, the dielectric material spacer is 60+50) is formed by depositing an optically opaque dielectric material layer (50, see statement above regarding claim 15) over sidewalls of the lower electrode (Schneider’s 26 replaced by 410), over sidewalls of the organic light emitting material portion (Schneider’s 50R replaced by 420), and over a top surface of the organic light emitting material portion (420), and anisotropically etching the optically opaque dielectric material layer (60+50, ¶ [0084]).

Regarding claim 18, Schneider in view of Danesh discloses the method of Claim 16, wherein the dielectric material spacer (to meet the claim limitation, the dielectric material spacer is 60+50) is formed by depositing an optically opaque dielectric material layer (50, see statement above regarding claim 15) over sidewalls of the lower electrode (Schneider’s 26 replaced by 410), over sidewalls of the organic light emitting material 

Regarding claim 19, Schneider in view of Danesh discloses the method of Claim 15, wherein the pattern definition layer (Danesh’s 50+82+60) comprises an opaque metal capping line (82) that overlies a peripheral portion of the upper electrode (Schneider’s 137) and includes an opening (opening for Schneider’s 192) that overlies a center portion of the upper electrode (137, FIG. 30B).

Regarding claim 20, Schneider in view of Danesh discloses the method of Claim 19, wherein the pattern definition layer (Danesh’s 50+82+60) further comprises a dielectric material spacer (Danesh’s 60, see statement above regarding claim 1 and Danesh’ ¶ [0080]) that laterally surrounds and contacts all sidewalls of the organic light emitting material portion (Schneider’s 50R replaced with organic 420; FIG. 30B).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Schneider et al. (US PG-Pub No.: 2017/0323925 A1, hereinafter, “Schneider”) in view of Danesh et al. (US PG-Pub No.: 2018/0198047 A1, hereinafter, “Danesh”), as applied to claim 2 Danesh et al. (US PG-Pub No.: 2019/0088820 A1, hereinafter, “Danesh2”).
Regarding claim 4, Schneider in view of Danesh discloses the light emitting device of Claim 2.
Schneider in view of Danesh is silent regarding that the dielectric material spacer contacts a periphery of a top surface of the organic light emitting material portion.
However, Danesh2 discloses a light emitting device (Danesh2, FIG. 10), wherein a width of an upper electrode is smaller than a width of a light emitting material portion (34, ¶ [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to form a width of the upper electrode of Schneider in view of Danesh smaller than a width of the light emitting material portion, as taught by Danesh2, since it is an alternative design and easy to pattern. Accordingly, the dielectric material spacer contacts a periphery of a top surface of the organic light emitting material portion (see statement above regarding claim 1 and Schneider’s FIG. 30B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/XIA L CROSS/Examiner, Art Unit 2892